internal_revenue_service number release date index number ------------------------ ------------------------ ------------------------------------------ ---------------------------------- in re ---------------------------------------- - legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-102328-04 date date decedent date state a child child child date trust ------------------------ ------------------------ ---------------- ----------------------------- -------------------------------- ---------------------- ------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------- in a letter dated date and subsequent correspondence you the facts and representations are as follows decedent died testate on date a dear -------------- requested rulings regarding the generation-skipping_transfer gst tax consequences of a proposed modification of a_trust this letter responds to that request date prior to date decedent a resident of state a was survived by child child and child by a codicil executed on date provides that decedent’s residuary_estate shall be divided into three separate shares with one share for the benefit of each of decedent’s children child 3’s share shall be distributed outright to him the remaining two shares shall be held in trust for the benefit of child and child the trust created for the benefit of child is referred to herein as trust the trust created for the benefit of child is not at issue in this letter_ruling discretion shall pay over to child so much of the income from the trust as the trustees article sixth paragraph c of decedent’s last will and testament as modified article sixth paragraph c provides that the trustees of trust in their sole under state a law the parties interested in a_trust may resolve matters through plr-102328-04 in their sole discretion shall deem advisable the trustees may in their further discretion pay to child 1’s children all or part of the income from trust article sixth paragraph c provides that upon the death of child trust shall continue in trust for the benefit of child 1’s surviving children until the youngest surviving child of child reaches the age of twenty-one years article sixth paragraph c provides that in the event of sickness or other extreme need the trustees may advance all or part of the principal of trust for the necessary care and support of child written agreements such agreements may be filed with the court having jurisdiction over the trust and upon filing the agreement has the effect of a final court order binding on all persons interested in the trust agreement under which trust will be modified to facilitate the administration and investment of the trust estate the parties to agreement will convert a portion of trust into a unitrust pursuant to state a law specifically article sixth paragraph c will be modified so that the trustees in their sole discretion may pay over to or use for the benefit of child an amount equal to the greater of i the annual income of trust or ii an amount equal to six percent of the average fair_market_value of trust valued as of the close of the last business_day of the five preceding years or such lesser number of years as are available for the first five years the trustees may in their further discretion use the unitrust_amount for the direct benefit of child 1’s children and may pay over to them all or part of the unitrust_amount decedent’s death you now request a ruling that the proposed modification to trust as described in agreement will result in no shift in a beneficial_interest to a lower generation beneficiary and therefore will not affect the status of trust as exempt from the gst tax the trustees and the beneficiaries of trust propose to enter into an agreement it has been represented that no additions have been made to trust since sec_2601 imposes a tax on every generation-skipping_transfer section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the gst tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in plr-102328-04 sec_26_2601-1 b or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after sec_26_2601-1 provides rules for determining when a modification date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example considers a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be plr-102328-04 subject_to the provisions of chapter in this case trust is considered irrevocable because neither sec_2038 nor sec_2042 apply also it is represented that no additions were made to trust after date consequently trust is currently exempt from the gst tax the proposed modification of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the conversion further the proposed modification will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the proposed modification of trust will not affect the status of trust as exempt from the gst tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy for purposes
